FILED
                              FOR PUBLICATION
                                                                             OCT 13 2020
                   UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT

MI FAMILIA VOTA; ARIZONA                        Nos. 20-16932
COALITION FOR CHANGE; ULISES                         20-17000
VENTURA,

             Plaintiffs-Appellees,              D.C. No. 2:20-cv-01903-SPL
                                                District of Arizona,
 v.                                             Phoenix

KATIE HOBBS, in her official capacity as
Arizona Secretary of State,                     ORDER

             Defendant-Appellant,

REPUBLICAN NATIONAL
COMMITTEE; NATIONAL
REPUBLICAN SENATORIAL
COMMITTEE,

          Intervenor-Defendants-
          Appellants,
______________________________

STATE OF ARIZONA,

             Intervenor-Pending.


Before: W. FLETCHER, BERZON, and BYBEE, Circuit Judges.

PER CURIAM Order, Partial Dissent by Judge BYBEE

      Since 1990, Arizona law has required that residents wishing to participate in
an election submit their voter registration no later than 29 days prior to election

day in order to vote in that election. See Ariz. Rev. Stat. § 16-120(A). Based on

the November 3, 2020 date for the general election this year, the registration cut-

off date prescribed by § 16-120(A) was October 5, 2020.

         Plaintiff-Appellees are Mi Familia Vota and Arizona Coalition for Change,

two nonprofit organizations that register voters, and Ulises Ventura, an employee

of Mi Familia Vota who registers voters. In March 2020, the COVID-19 pandemic

hit the United States. The pandemic and related government restrictions over the

ensuing months disrupted Plaintiff-Appellees’ efforts to register voters. Before a

state-mandated shutdown on March 30, Plaintiff-Appellees were registering over

1,523 voters a week. This number dropped to as low as 282 a week during the

several months of restrictions.

         The district court enjoined the Secretary’s enforcement of the October 5,

2020 deadline prescribed in § 16-120(A), holding that it was unconstitutional as

applied during the COVID-19 pandemic. The Secretary appealed, requesting a

prospective stay of this injunction. We grant this stay effective two days from

today.

                         I. Factual and Procedural Background

         On September 30, 2020—only five days before the deadline set under


                                            2
§ 16-120(A)—Plaintiff-Appellees filed a complaint in federal district court for the

District of Arizona against the Arizona Secretary of State Katie Hobbs (“the

Secretary”), the chief state elections officer. See Ariz. Rev. Stat. § 16-142. Their

complaint alleged a violation of their First Amendment “rights to associate and

engage in free speech to register voters and get out the vote,” and their Fourteenth

Amendment due process right incorporating the First Amendment. They sought a

declaratory judgment that the deadline was unconstitutional as applied, and an

injunction requiring the Secretary to extend the deadline. On October 2, 2020, the

Secretary, represented by the Attorney General of Arizona, filed a Response in

Opposition. On that same day, Intervenor-Defendants Republican National

Committee and National Republican Senatorial Committee (collectively, “the

RNC”) filed a Motion to Intervene, which the district court granted. The district

court also granted leave for several amici to file briefs. On October 5, 2020, the

court held oral argument.

      On October 5, 2020—the day of the registration deadline in § 16-120(A), the

day of oral argument, and five days after the filing of the lawsuit—the district court

issued a preliminary injunction against the Secretary’s enforcement of § 16-120(A)

and delaying the registration deadline. See Mi Familia Vota, No. CV-20-01903,

2020 WL 5904952 (D. Ariz. Oct. 5, 2020). The injunction extended the


                                          3
registration deadline by eighteen days to October 23, 2020, and ordered that

anyone registering by that date be allowed to vote in the November 3 election.

      Initially, the Secretary indicated that she would not appeal. Intervenor RNC

filed a notice of appeal on October 5, an emergency motion for an administrative

stay on October 6, and a motion for stay pending appeal on October 8. Plaintiff-

Appellees filed a motion to dismiss RNC’s appeal on October 6, arguing that

because it is a non-state party the RNC has no standing to appeal. See

Hollingsworth v. Perry, 570 U.S. 693, 715 (2013) (declining to uphold “the

standing of a private party to defend the constitutionality of a state statute when

state officials have chosen not to [defend it]”). Also on October 6, the Attorney

General moved to intervene, purporting to represent the State of Arizona. The

Attorney General had represented the Secretary during the litigation in the district

court but now no longer did so. Our court asked for expedited briefing and set oral

argument for October 12. We invited the Secretary to express whatever views she

might have. On October 11, the Secretary, now represented by outside counsel,

notified us that she would appeal the district court’s injunction and would appear at

oral argument.

      On the morning of October 12, 2020, the Secretary filed a notice of appeal.

We held oral argument in the afternoon on October 12, 2020. Plaintiff-Appellees,


                                           4
the Secretary, the Attorney General, and the RNC all argued.

      At our invitation after oral argument, Plaintiff-Appellees, the Secretary, the

Attorney General, and the RNC entered into settlement negotiations with the

assistance of a mediator of our court. This afternoon, Plaintiff-Appellees and the

Secretary entered into a stipulation agreeing to a prospective stay that would take

effect on October 16, 2020 at 11:59 p.m. The Secretary did not agree to withdraw

her appeal, and intervenor RNC therefore continues to be a proper party before our

court. The RNC did not join the stipulation. Because the RNC did not join the

stipulation, we do not regard it as settling whether a stay pending appeal should be

granted; whether, if granted, the stay should be prospective; and when, if

prospective, the stay should take effect. We decide all of those questions

independent of the stipulation.

                                   II. Discussion

      Given the Secretary’s decision to appeal, questions as to the RNC’s right to

appeal as a non-state party, and the authority of the Attorney General to bring an

appeal on behalf of the State, have now been mooted for present purposes.

Questions as to the Attorney General’s authority to represent the State on the

merits of the appeal, and to intervene in the Secretary’s appeal, remain. However,

in the present posture of the appeal, we need not resolve those questions.


                                          5
      In deciding whether to grant a stay pending appeal, we apply the factors set

forth in Nken v. Holder, 556 U.S. 418, 434 (2009). See Al Otro Lado v. Wolf, 952

F.3d 999, 1006–07 (9th Cir. 2020). We consider the following four factors: “(1)

whether the stay applicant has made a strong showing that he is likely to succeed

on the merits; (2) whether the applicant will be irreparably injured absent a stay;

(3) whether issuance of the stay will substantially injure the other parties interested

in the proceeding; and (4) where the public interest lies.” Id. (citing Nken, 556

U.S. at 434). “The first two factors . . . are the most critical.” Id. at 1007.

      We conclude that the factors weigh in favor of a stay pending appeal.

      The first factor, likelihood of success on the merits, is the most important.

We conclude that there is a sufficiently high likelihood of success on appeal.

      First, there has been no facial challenge to the statutory registration deadline.

Plaintiff-Appellees argue only that the deadline is unconstitutional as applied

because of the effect of COVID-19 on their attempts to register voters. We

recognize that the Governor imposed restrictions based on the public health

emergency created by COVID-19 and that they had the effect of limiting voter

registration efforts. But those restrictions were more than amply justified on

grounds of public health. See South Bay United Pentecostal Church v. Newsom,

140 S. Ct. 1613, 1613 (2020) (Roberts, C.J., concurring in denial of application for


                                            6
injunctive relief) (stating that, when politically accountable officials “undertake[ ]

to act in areas fraught with medical and scientific uncertainties, their latitude must

be especially broad” (internal quotation marks omitted)).

      Second, the statutory deadline does not impose a “severe burden” on

Plaintiff-Appellees’ asserted rights and does not trigger strict scrutiny. See

Burdick v. Takushi, 504 U.S. 428, 434 (1992). More than six months transpired

between the March 30 date, when the governor implemented restrictions, and the

October 5 statutory deadline. While the restrictions made it more difficult for

Plaintiff-Appellees to help voters to register, it was quite possible for them to do so

during this period. Registration could be accomplished online or by mail, so in-

person contact with potential registrants was unnecessary. And the Secretary and

the Governor took steps to mitigate the difficulties. For example, Governor

Ducey’s stay-at-home order expressly exempted constitutionally protected speech

activities such as voter registration efforts. Ariz. Exec. Order No. 2020-18 (Mar.

30, 2020), at 3.

      Third, the administrative burdens on the state imposed by an October 23

registration deadline are significant. As the Secretary noted in her brief to us, the

injunction has suddenly forced the County Recorders in local election

offices—some with limited staffs of only two or three people in rural counties—to


                                           7
process voter registrations while at the same time mailing and processing early

ballots. By statute, early voting began on October 7. See Ariz. Rev. Stat. § 16-

542. The Secretary also noted that the extended deadline makes more difficult

compliance with other statutory deadlines to which officials must adhere, including

(1) a deadline to complete precinct registers and e-pollbooks by October 24, and

(2) a deadline for filing computer programs with the Secretary’s office by October

17. See Ariz. Rev. Stat. §§ 16-168(A), 16-445(A). The extended deadline also

interferes with county officials’ ability to begin tabulating early ballots before

election day.

      Finally, even if the burden on voter registration were greater and the burden

on the government less, courts “weigh,” when contemplating ordering last-minute

changes to state election rules, the consideration that “[c]ourt orders affecting

elections, especially conflicting orders, can themselves result in voter confusion,”

and the risk increases “[a]s an election draws closer.” Purcell v. Gonzalez, 549

U.S. 1, 4–5 (2006). Just last week, a motions panel of our court observed that “as

we rapidly approach the election, the public interest is well served by preserving

Arizona’s existing election laws, rather than by sending the State scrambling to

implement and administer” a district court’s order. Ariz. Democratic Party v.

Hobbs, 20-16759, 2020 WL 5903488, at *2 (9th Cir. Oct. 6, 2020). As in Purcell


                                           8
itself, this consideration need not be “controlling” and does not supervene other

relevant legal considerations applicable when reviewing the grant or denial of

preliminary relief. 549 U.S. at 5. There may well be cases where a state election

rule is so constitutionally problematic because of events such as a pandemic or

natural disaster that a federal court must intervene, even shortly before an election.

But this is not such a case, so Plaintiff-Appellees’ extremely late filing relative to

the deadline is a factor supporting the government’s likelihood of success on the

merits.

       The remaining factors governing issuance of a stay also weigh in the

Secretary’s favor. As to the second factor, the Secretary is likely to be irreparably

injured absent a stay because, as noted above, the injunction makes it considerably

more difficult for her and other election officials to fulfill their statutory

obligations in administering the election. By October 24, the County Recorders are

required to compile four printed lists or two e-pollbooks of all registered voters.

See Ariz. Rev. Stat. § 16-168(A). Only one day after the court-ordered registration

deadline, it would be incredibly difficult for officials to accurately process all

registrations—particularly paper registrations that contain nontraditional addresses

in rural areas or on tribal lands—to create the lists required by statute. The

Secretary has demonstrated that, absent a stay, she will have great difficulty in


                                             9
“achiev[ing] and maintain[ing] the maximum degree of correctness, impartiality,

uniformity and efficiency on the procedures for early voting and voting, and [in]

producing, distributing, collecting, counting, tabulating and storing ballots.” Ariz.

Rev. Stat. § 16-452(A). She has therefore made a strong showing on the first two

factors, which are the “most critical,” Nken, 556 U.S. at 434.

      The final two factors also support issuance of a stay. As to the third factor,

the stay will not substantially injure the other parties interested in the proceeding.

The facial constitutionality of the statutory deadline is unchallenged, and as applied

does not impose a severe burden on Plaintiff-Appellees. As to the fourth factor,

the public interest favors orderly administration of the election. States have “an

interest in protecting the integrity, fairness, and efficiency of their ballots and

election processes.” Timmons v. Twin Cities Area New Party, 520 U.S. 351, 364

(1997).

      We therefore conclude that a stay pending appeal is appropriate. Neither the

Secretary nor the Attorney General seek a stay that would require the Secretary to

forbid citizens who have already registered pursuant to the district court’s order

from voting. In their briefs to us, both the Secretary and the Attorney General have

requested a prospective stay. The Secretary and the Attorney General both

reiterated their requests during oral argument. The Secretary seeks a prospective


                                            10
stay that would allow registration through the date of this order, plus a grace

period. The Attorney General seeks a prospective stay that would allow

registration only through the date of this order.

      In support of a prospective rather than retroactive stay, the Secretary

maintains that a retroactive stay would be unfair and might “cause irreparable harm

to Arizona’s voters[] and damage the public interest.” Further, a retroactive stay

would replicate some of the injuries that the injunction itself produced. The

district court’s order required officials to accept additional voter registrations while

trying at the same time to complete statutorily required tasks. Much the same thing

would happen under a retrospective stay, for officials would be required to undo

what has been in compliance with the district court’s order on top of those same

tasks. Finally, a retrospective stay would be problematic given that early voting

has begun, with the likely result that some of those who have registered after

October 5 have already cast their ballots.

      Second, the Supreme Court has recently employed the remedy of a

prospective stay in similar election-law cases. Last week, the Court issued a

prospective stay of a district court injunction that had invalidated South Carolina’s

witness requirement for absentee ballots. Andino v. Middleton, __ S. Ct. __, 2020

WL 5887393, at *1 (U.S. Oct. 5, 2020). The Court’s remedial order held that “any


                                             11
ballots cast before this stay issues and received within two days of this order may

not be rejected for failing to comply with the witness requirement.” Id.

       Finally, the Supreme Court’s election law jurisprudence counsels for

deference to politically accountable state officials charged with the responsibility

for conducting elections. Both of the state officials who have appeared before us

seek only a prospective stay. The Secretary is the “chief state elections officer,”

and is in charge of “achiev[ing] and maintain[ing] the maximum degree of

correctness, impartiality, uniformity and efficiency” in elections. Ariz. Rev. Stat. §

16-142; id. § 16-152. We need not decide whether the Attorney General is

authorized in this case to represent the interests of the State. We will assume

without deciding that he is so authorized. Ariz. Rev. Stat. § 41-193(A)(3). When

state parties subject to a court order accede to that order, there is little cause for the

court to disturb such an arrangement. See Republican Nat’l Comm. v. Common

Cause Rhode Island, __ S. Ct. __, 2020 WL 4680151, at *1 (U.S. Aug. 13, 2020)

(denying an application for a stay by intervenors because “here the state election

officials support the challenged decree, and no state official has expressed

opposition”).

       The Secretary of State also requests a prospective stay that would not take

effect until a “reasonable grace period” after the date of our order. We agree, but


                                            12
find reasonable a shorter period than the five days the Secretary suggests. As the

Secretary recognizes, citizens who have begun the process of registering to vote

but have not yet completed their registration have every reason to be relying on the

district court’s extension of the registration deadline in the same way as those who

began and already completed the process during the pendency of the district court’s

order. And the conflicting orders are certainly confusing to potential registrants:

The Secretary of State’s website in compliance with the district court’s order

currently informs the citizenry that “[t]he voter registration deadline for the

General Election has been extended to 5 p.m. on October 23, 2020 by a court

order.” But it also says that because “[t]his decision is subject to additional legal

action ... Arizonans should update or complete their registration as soon as

possible.” Given that admonition and the Supreme Court’s recent ruling in

Andino, a two-day grace period is sufficient.

      We thus grant the Secretary of State’s specific request for a prospective stay,

with a two-day grace period.

      So ORDERED.




                                           13
                                                                                  FILED
Mi Familia Vota v. Hobbs, No. 20-16932
                                                                                   OCT 13 2020
BYBEE, J., concurring in the stay but dissenting from the remedy:             MOLLY C. DWYER, CLERK
                                                                                 U.S. COURT OF APPEALS


      Under Arizona law, an otherwise qualified elector “shall not vote in an

election called pursuant to the laws of this state unless the elector has been

registered to vote . . . before midnight of the twenty-ninth day preceding the date of

the election.” Ariz. Rev. Stat. § 16-120(A). That means that anyone registering by

October 5, 2020 is eligible to vote in the November 2020 state and national

elections. Anyone in Arizona who registered after that date is not eligible to vote

in November, but may vote in the following elections.

      Days before the deadline, two non-profit organizations, Mi Famila Vota and

Arizona Coalition for Change (collectively, “MFV”) sought a declaratory order

and a preliminary injunction extending the deadline for registering for the

November election. MFV claimed its own standing and did not represent potential

voters. It complained that, because of COVID-19, enforcing the registration

deadline would “frustrate [MFV’s] mission to register as many voters as possible.”

Compl. ¶ 91. MFV did not allege that Arizona had imposed any particular

COVID-19 restrictions that interfered with its registration activities; its complaint

was based on the general inconvenience we have all had to deal with. The district

court found § 16-120(A) unconstitutional as applied, and it entered a preliminary

injunction extending the October 5 deadline by eighteen days to October 23 and
ordered the state to deem those who register by October 23 eligible to vote in the

November election. Mi Familia Vota v. Hobbs, No. CV-20-01903, 2020 WL

5904952 (D. Ariz. Oct. 5, 2020).

      The district court’s order was an obvious abuse of discretion, for all the

reasons described in our per curiam opinion. At the very last minute, on a thin

complaint and record, the district court thrust itself into the election by altering the

eligibility requirements for voting in Arizona. Now, according to MFV, in the

days after the district court’s order, thousands of Arizonans have registered,

expecting to vote in the November election. MFV estimated that if the injunction

remained in place, tens of thousands new electors could be added to rolls. Aside

from the question of ineligible electors suddenly becoming eligible, the Secretary

of State advised us how the injunction was interfering with counties responsible for

registering voters and preparing the precinct registers, and that the injunction might

delay the reporting of the election results.

      Arizona’s deadline fully complies with the National Voter Registration Act,

52 U.S.C. § 20501 et seq.,1 and, as such, it is a generally-applicable and

      1
        In the National Voter Registration Act, Congress declared among its
purposes “to protect the integrity of the electoral process” and “to ensure that
accurate and current voter registration rolls are maintained.” 52 U.S.C.
§ 20501(b)(3)–(4). In § 20507, Congress instructed the states to “ensure that any
                                                                         (continued...)

                                            2
“evenhanded restriction[] that protect[s] the integrity and reliability of the election

process itself.” Crawford v. Marion Cty Election Bd., 553 U.S. 181, 189–90

(2008) (plurality opinion) (quoting Anderson v. Celebrezze, 460 U.S. 780, 788 n.9

(1983)). “Deadlines are inherently arbitrary; fixed dates, however, are often

essential to accomplish necessary results.” United States v. Boyle, 469 U.S. 241,

249 (1985). “The difficulty is that every electoral law and regulation necessarily

has some impact on the right to vote, yet to strike down every electoral regulation

that has a minor impact on the right to vote would prevent states from performing

the important regulatory task of ensuring that elections are fair and orderly.”

Weber v. Shelley, 347 F.3d 1101, 1106 (9th Cir. 2003). It is, thus, an “aimless

journey” to “decide whether some date other than the one set out in the statute”

might better serve some goal, “for the purpose of a filing deadline would be just as

well served by nearly any date a court might choose as by the date [the legislature]

has in fact set out in the statute.” United States v. Locke, 471 U.S. 84, 93 (1985).

Improving Arizona’s election code is not our business, and when we undermine

long-established, neutral rules, we threaten the confidence the electorate demands



      1
        (...continued)
eligible applicant is registered to vote in an election” and required states to accept
registrations filed “not later than the lesser of 30 days . . . before the date of the
election.” Id. § 20507(a)(1)(A)–(D).

                                           3
in the integrity of our elections.

      I concur in the stay, but I disagree with the remedy. There are no good

solutions here. I am sympathetic to Arizona’s election administrators, who are in a

tough position, but I cannot agree to the relief the Secretary of State has requested

and the majority approves: Issuing (with a grace period) a stay of the district

court’s preliminary injunction, but allowing those who registered after the October

5 cutoff to vote in the upcoming election. By law, those who registered after

October 5 “shall not vote” because their registration was not received “before

midnight of the twenty-ninth day preceding the date of the election.” Ariz. Rev.

Stat. § 16-120(A). They are not eligible to vote in this election, and adding

thousands of ineligible voters to the rolls compromises Arizona’s election. I would

require the Secretary of State to enforce Arizona law.

      The Secretary of State has argued that those who registered after October 5

did so in reliance on the district court’s order. I don’t see a strong reliance issue

here. It is true that those who registered late will be disappointed not to vote in the

November election, but they are now registered to vote in subsequent elections.

Their registration has not been in vain. On the other hand, the citizens of Arizona

have a powerful reliance interest in the evenhanded enforcement of their election

code. Arizona set forth its rules in advance, in accordance with the U.S.

                                           4
Constitution, federal statutes, and the Arizona Constitution. In the long run, it is

more important that we be able to rely on the integrity of elections—that the rules

be announced in advance and be fairly and equally administered—than that we

declare the rules suspended for this election because of a judicial misstep.

      I concur in the per curiam opinion insofar as it grants the stay pending

appeal. I respectfully dissent as to the remedy. I would require Arizona officials

to enforce § 16-120(A).




                                           5